Citation Nr: 1646539	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke, to include cognitive impairments and depression. 

2.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), other than as a residual of heat stroke.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from July 1991 to November 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2013, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was last before the Board in September 2015, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.  Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271(1998).  In the above-noted September 2015 remand, the Board instructed the RO or Appeals Management Center (AMC) to afford the Veteran a VA examination by a panel of at least two VA neurologists, psychiatrists, or psychologists to determine the nature and etiology of all acquired psychiatric disorders and cognitive impairments present during the period of the claim.  The panel of examiners were instructed to provide a medical opinion with respect to each acquired psychiatric disorder and cognitive impairment present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active duty service, to include the in-service heat stroke.  The Board finds that the AMC did not substantially comply with the remand instructions.  

In April 2016, the Veteran underwent a VA examination conducted by one VA psychologist.  The examiner diagnosed posttraumatic stress disorder (PTSD) and unspecified depressive disorder, and determined that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  A neuropsychological evaluation was conducted.  The examiner noted the Veteran's earlier neuropsychological evaluations conducted in January and October 2010.  It was noted that the January 2010 cognitive evaluation resulted in scores in the extremely low range and included a March 2009 neurology note which indicated that the Veteran's severe and global deficits could be related to a heat stroke.  The April 2013 examiner explained that the January 2010 score results were indicative of likely underperformance during the neuropsychological evaluation.  The April 2016 examiner also noted that the October 2010 VA examiner found that effort tests during that neuropsychological evaluation were not credible for the Veteran's functional level and that there were numerous internal inconsistencies.  

During the April 2016 neuropsychological evaluation the Veteran's activities of daily living and independent activities of daily living were intact.  The examiner found that the Veteran's performance during the evaluation was consistent with invalid performance and cognitive ability below that of elderly persons with frank dementias and who were unable to complete independent activities of daily living and activities of daily living.  His scores for attention, visual discrimination, impulsivity control, and gross language ability were in the normal range.  However, the examiner was unable to meaningfully interpret impaired scores.  The examiner was unable to provide an opinion with regard to the presence of cognitive impairments or psychiatric symptoms without resort to mere speculation.  The examiner questioned the veracity of the Veteran's presentation and explained that the Veteran's performance on cognitive measures and his self-report of symptoms were consistent with over reporting.   

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the Board notes that the examiner was unable to comment on the presence of any psychiatric disorder, however, the examiner acknowledged that the Veteran was diagnosed with depressive disorder during the pendency of this appeal, and listed the symptoms of his depression and PTSD.  Moreover, the Veteran testified and the VA treatment records show that the Veteran was prescribed medication for depression.  VA treatment records also show diagnoses of adjustment reaction with mixed emotion, anxiety, and panic disorder, however, the examiner did not provide an etiological opinion with respect to any psychiatric disorder.  Additionally, as mentioned above, there are conflicting medical opinions as to the existence of a cognitive impairment.  Specifically, the January 2010 neuropsychological evaluator's finding of severe cognitive impairment that could be related to the heat stroke; the October 2010 VA examiner's finding of possible cognitive impairment caused by the heat stroke, but that the low scores could not be interpreted due to poor effort; and the April 2016 VA examiner's finding that an opinion on the presence of a cognitive impairment could not be rendered due to over reporting and invalid performance on evaluation.  The examinations were not conducted by a panel of at least two VA neurologists, psychiatrists, or psychologists, as instructed in the October 2014 and September 2015 Board remands.  Therefore, the Board finds that a remand is required for a VA examination conducted by a panel of examiners.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a panel of at least two VA psychiatrists, psychologists, or neurologists, with sufficient expertise, who have not previously provided an examination or proffered an opinion in this case, to determine the nature and etiology of any acquired psychiatric disorders and cognitive impairments present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiners.  Any indicated tests and studies should be performed.

Based on a review of the Veteran's pertinent history and the examination results, the examiners should identify all acquired psychiatric disorders and cognitive impairments, other than PTSD, that have been present during the period of the claim, to include depressive disorder, anxiety disorder, panic disorder, and adjustment reaction with mixed emotion.  

With respect to each acquired psychiatric disorder and cognitive impairment, other than PTSD, that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to specifically include whether any such disorder or impairment is related to the in-service heat stroke.  

The examiners are directed to specifically comment on the January 2010 VA treatment record showing severe cognitive impairments.  

The examiners must provide the rationale for all proffered opinions.  If the examiners are unable to provide any required opinion, they should explain why.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiners should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B  (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




